DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Arthur Gardner on March 19, 2021.

The application has been amended as follows: 

Amend claim 1:
1. A geocomposite ground covering for placement atop the ground, comprising:
an intermediate layer of particulate material, wherein at least a portion of the particulate material is cementitious and wherein the intermediate layer is sandwiched between a synthetic turf positioned over the particulate material and a lower carrier layer, wherein the synthetic turf is secured directly to the lower carrier layer and through the intermediate layer to contain and capture the particulate material between the lower carrier layer and the synthetic turf, , and wherein the lower carrier layer is laminated or coated with a polymer to reduce permeability of the lower carrier layer.

Cancel claim 10.

Reasons for Allowance
Claims 1, 3-5, 7-9, 11-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as WO 2013/067034 to Feyh, US Pub. No. 2008/0069642 to Ayers, and USPN 5,174,231 to White, does not teach the specifically claimed geocomposite structure in claim 1.  Feyh teaches a composite material comprising an intermediate cementitious layer of particles sandwiched between a permeable upper layer and lower impermeable layer and embedded in or contained by a structure layer, wherein the layers are coupled together so as to reduce the relative movement between the layers pre-hydration.  White teaches a multilayer article with an intermediate layer of clay or other abrasive powder or granular material sandwich between two flexible layers that are structurally connected by interconnecting fiber or sewn together that does not require adhesive and allows dimensional changes.  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789